DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 12 objected to because of the following informalities: 
In claim 12 line 3, “poly” should be corrected to “polyp”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the handle" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “wherein the upper housing engages a top end of a handle”. Similarly, 
Dependent claim 12 is similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since it depends directly or indirectly on rejected claim 11 and therefore, contain the same deficiencies.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US 2016/0213355 A1) in view of Axon (WO 2017/060726 A1), provided by Applicant on 06/18/2020, and further in view of Hensler (US 2012/0330220 A1).
	Regarding claim 5, Parks discloses a trapping device (tissue specimen collection device 20) (Parks Figs. 1, 4, ¶ 0031 lines 6-9), that is a polyp trap since Parks teaches filtering tissue specimens from body fluids (Parks abstract lines 7-8), and comprises: an 
	Parks is silent to the upper housing having a view window, and the inlet and the view window of the upper housing are arranged such that the view window is disposed above the disk for viewing of any solid particles trapped in the polyp trap by the disk and the inlet does not obscure the view window's view of the disk, wherein the lower housing includes mating posts and the disk includes guide holes, and the mating posts engage guide holes in the disk when the disk is seated in the lower housing.
	Axon, however, teaches a polyp trap in the same field of endeavor (Axon p. 18 lines 8-12), with an upper housing (lid member 1) having a view window (transparent viewing window 4), and the view window of the upper housing arranged such that the view window is disposed above the disk (filter member 3 with receptacle 150) for viewing of any solid particles trapped in the polyp trap by the disk (Axon Fig. 10, p. 20 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a view window in the upper housing of the device of Parks, arranged with the inlet tube such that the view window is disposed above the disk and the inlet does not obscure the view window's view of the disk, as taught by Axon, to view the collected tissue during the procedure. 
	The combination device of Parks and Axon is still silent to the lower housing includes mating posts and the disk includes guide holes, and the mating posts engage guide holes in the disk when the disk is seated in the lower housing. Parks does however teach the disc (30) to be supported within the tissue collection container in any manner known, such as a ledge like indentation (Parks ¶ 0037 lines 4-10). 
Mating posts and guide pins are also known in the art, as suggested by Hensler. 
Hensler, however, discloses a collection trap in the same field of endeavor and pertinent to the problem of attaching parts in a filtering and collection device, with a housing (press head 1216) including mating posts (pins) and the disc (mesh disc 1218) including guide holes (openings 1221) and the mating posts engage guide holes in the disk when the disk is seated in the lower housing (Hensler Fig. 19, ¶ 0123, 0125) to align and secure the disc (as motivated by Hensler ¶ 0125). The mating posts and guide hole configuration prevents rotation of the disc within the housing.


	Regarding claim 11, Parks discloses a trapping device (tissue specimen collection device 20) (Parks Figs. 1, 4, ¶ 0031 lines 6-9), that is a polyp trap since Parks teaches filtering tissue specimens from body fluids (Parks abstract lines 7-8), and comprises: an upper housing (cover 26) having an inlet (port 8 with tube 15) (Parks Fig. 4, ¶ 0031 lines 6-9, ¶ 0034); a separating disk (shelf 30) (Parks Fig. 4, ¶ 0037 lines 1-4); and a lower housing (container 24) having an outlet (tube 16), since the extension tube of the Parks device extends from the inside of the lower housing to form a passage for fluid (Parks Fig. 1, 4, ¶ 0033 lines 1-11), wherein the disk is seated in the lower housing (on ledge indentation 28) (Parks Fig. 4, ¶ 0037 lines 4-10), separating the outlet (16) of the lower housing (24) from the inlet (8, 15) of the upper housing (26) (Parks Fig. 4), the openings of the outlet and inlet are physically and fluidically separated by the disk forming a passage (Parks Figs. 1, 4, ¶ 0033 lines 5-11), and the disk (30) has a perforated region provided by a plurality of through holes, such that fluids pass through the disk while solid particles larger than the through holes are trapped within the polyp trap by the disk (Parks Fig. 4, ¶ 0037 lines 10-16), wherein the upper housing engages a top end of a handle (annular post 32) when the upper housing (26) is coupled to the lower housing (24) such that the disk (30) is held in place within the lower housing, the  (See § MPEP 2114 II). 
	Parks is silent to the upper housing having a view window, and the inlet and the view window of the upper housing are arranged such that the view window is disposed above the disk for viewing of any solid particles trapped in the polyp trap by the disk and the inlet does not obscure the view window's view of the disk, wherein the lower housing includes mating posts and the disk includes guide holes, and the mating posts engage guide holes in the disk when the disk is seated in the lower housing.
	Axon, however, teaches a polyp trap in the same field of endeavor (Axon p. 18 lines 8-12), with an upper housing (lid member 1) having a view window (transparent viewing window 4), and the view window of the upper housing arranged such that the view window is disposed above the disk (filter member 3 with receptacle 150) for viewing of any solid particles trapped in the polyp trap by the disk (Axon Fig. 10, p. 20 lines 18-24, p. 26 lines 8-12), and where the window and tubing are arranged to keep the tubing away from the viewing window (Axon p. 6 lines 15-19). The viewing window allows the user to view tissue collected in the filter (as motivated by Axon p. 4 lines 29-30).

	The combination device of Parks and Axon is still silent to the lower housing includes mating posts and the disk includes guide holes, and the mating posts engage guide holes in the disk when the disk is seated in the lower housing. Parks does however teach the disc (30) to be supported within the tissue collection container in any manner known, such as a ledge like indentation (Parks ¶ 0037 lines 4-10). Mating posts and guide pins are also known in the art, as suggested by Hensler. 
Hensler, however, discloses a collection trap in the same field of endeavor and pertinent to the problem of attaching parts in a filtering and collection device, with a housing (press head 1216) including mating posts (pins) and the disc (mesh disc 1218) including guide holes (openings 1221) and the mating posts engage guide holes in the disk when the disk is seated in the lower housing (Hensler Fig. 19, ¶ 0123, 0125) to align and secure the disc (as motivated by Hensler ¶ 0125). The mating posts and guide hole configuration prevents rotation of the disc within the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included mating posts on the shelf of the Parks device within the lower housing and guide holes around the circumference of the disc to engage when the disk is seated in the lower housing, as suggested by Hensler, to secure the disc without rotation. 

	Regarding claim 12, Parks further discloses wherein the plurality of through holes allow air, bodily fluids and smaller particles to pass freely through the disk while polyps are trapped in the polyp trap, as Parks teaches the holes in the shelf to allow fluid communication while filtering specimens from body fluids (Parks Figs. 1, 4, ¶ 0037 lines 10-16). 

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Axon and further in view of Smit (US 2004/0016691 A1).
Regarding claim 15, Parks discloses a trapping device (tissue specimen collection device 20) (Parks Figs. 1, 4, ¶ 0031 lines 6-9), that is a polyp trap since Parks teaches filtering tissue specimens from body fluids (Parks abstract lines 7-8), and comprises: an upper housing (cover 26) having an inlet (port 8 with tube 15) (Parks Fig. 4, ¶ 0031 lines 6-9, ¶ 0034); a separating disk (shelf 30) (Parks Fig. 4, ¶ 0037 lines 1-4); and a lower housing (container 24) having an outlet (tube 16), since the extension tube of the Parks device extends from the inside of the lower housing to form a passage for fluid (Parks Fig. 1, 4, ¶ 0033 lines 1-11), wherein the disk is seated in the lower housing (on ledge indentation 28) (Parks Fig. 4, ¶ 0037 lines 4-10), separating the outlet (16) of the lower housing (24) from the inlet (8, 15) of the upper housing (26) (Parks Fig. 4), the openings of the outlet and inlet are physically and fluidically separated by the disk forming a passage (Parks Figs. 1, 4, ¶ 0033 lines 5-11), and the disk (30) has a perforated region provided by a plurality of through holes, such that fluids pass through 
	Parks is silent to the upper housing having a view window, and the inlet and the view window of the upper housing are arranged such that the view window is disposed above the disk for viewing of any solid particles trapped in the polyp trap by the disk and the inlet does not obscure the view window's view of the disk, wherein the inlet is arranged transversely to a direction of fluid flow through plurality of through holes of the disk such that the view of the disk through the view window of the upper housing is unimpeded by the inlet.
	Axon, however, teaches a polyp trap in the same field of endeavor (Axon p. 18 lines 8-12), with an upper housing (lid member 1) having a view window (transparent viewing window 4), and the view window of the upper housing arranged such that the view window is disposed above the disk (filter member 3 with receptacle 150) for viewing of any solid particles trapped in the polyp trap by the disk (Axon Fig. 10, p. 20 lines 18-24, p. 26 lines 8-12), and where the window and tubing are arranged to keep the tubing away from the viewing window (Axon p. 6 lines 15-19). The viewing window allows the user to view tissue collected in the filter (as motivated by Axon p. 4 lines 29-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a view window in the upper housing of the device of Parks, arranged with the inlet tube such that the view window is disposed above the disk and the inlet does not obscure the view window's view of the disk, as taught by Axon, to view the collected tissue during the procedure. 

	Smit, however, teaches a filter assembly in the same field of endeavor (Smit Figs. 2, 5, ¶ 0001), wherein the inlet (inlet port 58) is arranged transversely to a direction of fluid flow through plurality of through holes of the disk (filter 60) (Smit Figs. 2, 5 ¶ 0024 lines 5-11). Arranging the inlet port on the side of the upper housing minimizes the amount of bending required of the attached inlet tube, and one of ordinary skill in the art would rearrange the location of the inlet port to allow for a better attachment between the tubing and the inlet. 
	As such, the Parks/Axon/Smit device is capable of arranging the inlet such that the view of the disk through the view window of the upper housing is unimpeded by the inlet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet of the Parks/Axon combination device to be arranged transversely to a direction of fluid flow, as suggested by Smit, to minimize the bending of the attached inlet tubing, and further since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hershberger (US 2005/0189288 A1) teaches a filter assembly in the same filed of endeavor with an upper housing, a lower housing a disk, and an inlet transverse to the flow of fluid through the disk. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        04/01/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781